Citation Nr: 1544936	
Decision Date: 10/21/15    Archive Date: 10/29/15

DOCKET NO.  12-04 092	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for sleep apnea.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

E. D. Anderson, Counsel


INTRODUCTION

The Veteran served on active duty from July 1964 to June 1966 and from August 1966 to January 1993.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a May 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

This case was previously before the Board in February 2014 and was remanded for additional development.  In December 2014, the Board again remanded this matter to the RO via the Appeals Management Center (AMC) in Washington, D.C. to obtain a VA medical opinion.  The action specified in the December 2014 Remand completed, the matter has been properly returned to the Board for appellate consideration.  See Stegall v. West, 11 Vet. App. 268 (1998). 


FINDING OF FACT

The Veteran's obstructive sleep apnea was incurred during his period of active service.  


CONCLUSION OF LAW

The criteria for entitlement to service connection for obstructive sleep apnea have been met.  38 U.S.C.A. §§ 101, 1110, 1112, 1131 (West 2014); 38 C.F.R. § 3.303 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred or aggravated in active military service.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303(a) (2015).  In general, service connection requires competent and credible evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the current disability.  See Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2014). 

The Veteran is seeking entitlement to service connection for obstructive sleep apnea.  

The Veteran was not diagnosed with sleep apnea until 2008, more than a decade after separation from active service.  However, the record contains credible lay statements from the Veteran's children and spouse regarding his pattern of heavy snoring since service.  Additionally, his wife testified that he had episodes where he stopped breathing while sleeping.  The Veteran and his family are competent to attest to factual matters of which they have firsthand knowledge, and the Board has no reason to doubt the credibility of their accounts.  While the Veteran was afforded two VA examinations of his sleep apnea, both examiners failed to adequately address the lay statements of the Veteran and his family.  As the evidence reflects that the Veteran began experiencing sleep apnea during his active service, entitlement to service connection for this disability is granted.  The evidence in this case is not so evenly balanced so as to allow application of the benefit-of- the-doubt rule.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (2015).


ORDER

Entitlement to service connection for sleep apnea is granted.  



____________________________________________
BRADLEY W. HENNINGS
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


